 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 276 Mays Printing Company, Inc. 
and
 Local 2/289
-M, 
Graphic Communications Conference, District 
Council 3, International Brotherhood of Tea
m-sters.  
Cases 7
ŒCAŒ51544 and 7
ŒCAŒ52247 December 7, 2010
 ORDER REVOKING
 On September 15, 2010, the National Labor Relatio
ns 
Board issued a Supplemental Dec
ision and Order in this 
proceeding, which is r
eported at 355 NLRB No. 179
 (not 
reported
 in Board volumes)
.  Prior to the issuance of the 
Supplemental Decision and Order, the Board had issued 
an Order Transferring Proceedin
g to the Board and N
o-tice to Show Cause on July 27, 2010.  The Board has 
determined that neither the Board™s Supplemental Dec
i-sion and Order nor the Order Transferring Proceeding 
and Notice to Show Cause were served on the Respon
d-ent.  Accordingly, the Sup
pleme
ntal Decision and Order 
is revoked.
    356 NLRB No. 52
 